Order, Supreme Court, Bronx County (Diane Kiesel, J.), entered on or about February 22, 2012, which, to the extent appealed from as limited by the briefs, after a hearing, awarded permanent custody of the child to petitioner mother, unanimously affirmed, without costs.
The record amply supports the court’s determination that it is in the best interest of the child to grant sole custody to petitioner (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). The court properly determined that petitioner’s epileptic *511seizures, standing alone, do not render her unfit to be the custodial parent (see Matter of Janus v Janus, 239 AD2d 712, 713 [3d Dept 1997]). Petitioner consistently receives medical care for her condition and is reasonably compliant with her medication, and her physicians do not suggest that she cannot adequately care for the child. The court also correctly found that petitioner has made adequate arrangements for the child in the event that she experiences a seizure.
We have considered respondent’s remaining arguments and find them unavailing. Concur — Tom, J.P., Sweeny, ManzanetDaniels and Feinman, JJ.